THE only question presented in these cases, was, whether a plaintiff could lawfully sue out a ca. sa. where the defendant had, before the emanation of any execution, surrendered land lying in another county, and had made the affidavit and filed the title papers, as required by the acts of assembly—1 Dig. 514. The question was presented to the circuit court by writs of error coram vobis, and the decision was, that the plaintiff had a right to a ca. sa. An appeal was taken, and the decision of the circuit court affirmed.